Title: To Thomas Jefferson from Pierre Auguste Adet, 4 May 1797
From: Adet, Pierre Auguste
To: Jefferson, Thomas


                    
                        Monsieur
                        Philadelphie Le 15 floréal An 5eme
de la République française, 4 mai 1797. v.s.
                    
                    Agrées, mes remerciements pour Les choses obligeantes que renfermoit Le Billet que vous m’aves envoyé Lors de votre départ de cette ville. Si ma Carriere a été Semée, D’espines, Si en Remplissant Les volontés de mon gouvernement j’ai excité contre moi L’esprit de parti, Si je n’ai Rencontré que des desagréments dans un foule de circonstances, j’ai Esperé d’emporter avec moi L’estime des hommes Sans passions, Et celle des amis de La Liberté. Cette idée m’a toujours consolé, m’a fait regarder tout ceque j’ai eprouvé de desagréable, comme un moyen d’obtenir cette Estime, Et La certitude ou je Suis que vous ne me regardés pas indigne de la votre Est un ample dedommagement de ceque j’ai eu à Souffrir.
                    Je Regrette infiniment, que Les circonstances m’aient empeché de vous voir; je pense que j’aurois pu acquérir votre amitié. Elle m’eut Été infiniment précieuse! Et je Sens vivement combien elle m’eut été utile Dans Les circonstances ou La République française et Les Etats unis Se trouvent. Mais une pensée me tranquillise. Vous savés combien Les Ennemis de La liberté Seroient charmés S’ils allumoient La guerre entre nos deux pays. Tel a été jusqu’à ce moment—Le but de Leurs efforts. Vous ferés j’en Suis convaincu vos efforts pour éviter un pareil malheur. Mon pays ne Se verroit pas Sans un vif chagrin obligé de Rompre avec un peuple qu’il a toujours regardé comme une nation amie, comme le plus cher de Ses alliés. En vous exprimant ces Sentiments il est inutile de vous dire que toutes mes demarches tendront a éloigner de nos deux pays un fléau egalement contraires à nos interets respectifs. Et que tous mes voeux Sont pour le Retablissement de La Bonne harmonie qui a Subsisté jusqu’à ce jour Entre nos deux pays. Et pour votre Bonheur particulier. Agrées L’assurance de mon profond Respect.
                    
                        P. A. Adet
                    
                